       Case 2:20-cr-00113-JAM Document 17 Filed 08/18/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Ben_Galloway@fd.org
6    Attorney for Defendant
     CARLOS BIVIESCAS
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )   Case No. 2:20-CR-00113-JAM
11                                              )
     Plaintiff,                                 )   STIPULATION AND [PROPOSED] ORDER
12                                              )   TO CONTINUE STATUS CONFERENCE
     vs.                                        )
13                                              )
     CARLOS BIVIESCAS                           )   DATE: August 25, 2020
14                                              )   TIME:  9:15 a.m.
                                                )   JUDGE: Hon. John A. Mendez
15   Defendant.                                 )
                                                )
16
17          IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Adrian Kinsella, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Benjamin D.

20   Galloway, attorneys for Carlos Biviescas, that the status conference scheduled for August 25,

21   2020 at 9:15 a.m. be continued to October 6, 2020 at 9:30 a.m.
22
            The defense requires more time to review discovery and conduct investigation, which has
23
     been difficult due to the ongoing restrictions imposed by the COVID-19 pandemic.
24
25          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

26   excluded of from the date the parties stipulated through and including October 6, 2020 pursuant

27   to 18 U.S.C. §3161(h)(7)(A) and (B)(iv)[reasonable time to prepare], General Order 479, Local

28   Code T4 based upon continuity of counsel and defense preparation.

                                                     -1-
       Case 2:20-cr-00113-JAM Document 17 Filed 08/18/20 Page 2 of 3


1
2    Dated: August 18, 2020
                                        HEATHER E. WILLIAMS
3                                       Federal Defender
4
                                        /s/ Benjamin Galloway
5                                       BENJAMIN GALLOWAY
                                        Chief Assistant Federal Defender
6                                       Attorney for Defendant
                                        CARLOS BIVIESCAS
7
     Dated: August 18, 2020             /s/ Adrian Kinsella
8                                       ADRIAN KINSELLA
                                        Assistant United States Attorney
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
       Case 2:20-cr-00113-JAM Document 17 Filed 08/18/20 Page 3 of 3


1
2                                                  ORDER
3           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
4    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
5    its order. The Court specifically finds the failure to grant the requested date in this case would
6    deny counsel reasonable time necessary for effective preparation, taking into account the
7    exercise of due diligence. The Court finds the ends of justice is served by granting the requested
8    date and outweigh the best interests of the public and defendant in a speedy trial.
9           The Court orders the time from the date the parties stipulated, up to and including
10   October 6, 2020, shall be excluded from computation of time within which the trial of this case
11   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
12   and(B)(iv) [reasonable time for counsel to prepare], General Order 479, and (Local Code T4). It
13   is further ordered that the status conference shall be set to October 6, 2020, at 9:30 a.m.
14
15   Dated: August 18, 2020                                 /s/ John A. Mendez____________
16                                                          Hon. John A. Mendez
                                                            United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
